Citation Nr: 1608329	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for migraine headaches, rated as 30 percent disabling.

2. Entitlement to an increased rating for lumbosacral strain, rated as 20 percent disabling.

3. Entitlement to service connection for open angle glaucoma, to include as secondary to service-connected migraine headaches.

4. Entitlement to service connection for lung scarring.

5. Entitlement to service connection for acid reflux.

6. Entitlement to service connection for joint pain.

7. Entitlement to teeth deterioration, for compensation purposes.




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction lies with the RO in Montgomery, Alabama.

Initially, the Veteran was represented by the American Legion.  See July 2013 Form 21-22.  In April 2015, the Veteran appointed a private attorney as his representative.  See April 2015 Form 21-22a.  By a letter dated July 2015 to the Veteran, the private attorney withdrew his representation.  Thus, the Veteran is unrepresented before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran requested a videoconference hearing in this matter.  Initially, the Veteran was scheduled for a videoconference hearing in April 2015.  The Veteran explained that he was still seeking a copy of his claims file to provide to a private attorney prior to his scheduled hearing.  See April 2015 Letter of Veteran.  His hearing was rescheduled for July 2015.  See May 2015 Letter to Veteran.  In the interim, the Veteran's private attorney withdrew his representation as he had not received a copy of the Veteran's claims file.  See July 2015 Letter of Attorney P.W.  In a July 2015 letter, prior to his hearing date, the Veteran requested that his hearing be postponed so he could obtain the services of an attorney to represent him at a hearing.  

To date, the Veteran has not been afforded a Board hearing.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014). Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  The Board finds that the Veteran in the present appeal has filed a timely motion for rescheduling his Board hearing based upon good cause.  See 38 C.F.R. §§ 20.702(c).  Accordingly, the motion to reschedule the Veteran for an in-person hearing before a VLJ at the RO is granted.  A remand of the present appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The RO should notify the Veteran of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

